DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07 December 2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments are persuasive.  The closes prior art of record, known by Mio et al. (TW 201925367) teaches a curable composition capable of forming a laminate used as a front plate of an image display device [0002].  Mio et al. teaches the curable composition comprises reactive silica particles, which include acryloyl group functional silica particles [0007, 0050], however fails to teach reactive (meth)acrylate-POSS modified silica nanoparticles.  Mio et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught curable composition, to the specifically claimed hard coating layer comprising reactive silica nanoparticles comprising reactive (meth)acrylate modified silica nanoparticles and reactive (meth)acrylate-polyhedral oligomeric silsesquioxane modified silica nanoparticles, as claimed by the instant 
David et al. (US Serial No. 2012/0012557) teaches a coating for use in display devices [0086], the coating comprising nanoparticles such as high functionality polyhedral oligomer silsesquioxane (meth)acrylates [0070].  While David et al. teaches polyhedral oligomer silsesquioxane (meth)acrylates for use as nanoparticles, David et al. fails to teach reactive (meth)acrylate-POSS modified silica nanoparticles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mizori (US Serial No. 2016/0237311) teaches a low dielectric dissipation factor coating [abs] comprising a polyhedral oligomer silsesquioxane (POSS) nanoparticle such as a methacryl POSS [0069].  Mizori fails to teach reactive (meth)acrylate-POSS modified silica nanoparticles.
	Ding (CN 107164032), wherein the machine English translation is used for citation, teaches a lubricating oil containing acrylate-base POSS-modified silica nanoparticles [0002].  Ding fails to teach the use of said POSS-modified silica nanoparticles in a high hardness flexible hard coating film, as required by the instant 
	Tadiello et al. (US Patent No. 11091607) teaches elastomeric materials (e.g. tires) filled with silica, the silica is obtained by reacting silica with specific silanising agents and siloxanes, both characterized by the presence of particular reactive alkenyl substituents [col3, line65-col4, line4].  Tadiello et al. fails to teach the use of said POSS-modified silica nanoparticles in a high hardness flexible hard coating film, as required by the instant application.
	Szwarc-Rzepka et al. (“Preparation and Physicochemical Properties of Functionalized Silica/Octamethyacryl-Silsesquioxane Hybrid Systems,” J. of Nanomaterials, Vol. 2013, 2013) teaches the preparation and characterization of hybrid fillers obtainable by a first functionalization of silica with isocyanate- or amino-alkoxysilanes followed by treatment with methacryl-POSS [abs].  Szwarc-Rzepka et al. does not teach the incorporation of such fillers in hard coatings, nor does it provide data on their possible properties.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767